IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHAEL JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4092

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 10, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Michael Jones, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

LEWIS, RAY, and WINSOR, JJ., CONCUR.